Citation Nr: 0630942	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran have verified active duty from October 1964 to 
October 1967 and from May 1979 to December 1986.  The veteran 
had a total of 12 years and 6 months of active service and he 
also had 2 years of prior inactive service.

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  

In January 2002, the RO denied the claim of entitlement to 
service connection for asthma/chronic obstructive pulmonary 
disease.  

This case was previously before the Board.  In January 2005, 
the Board remanded the issue of entitlement to service 
connection for chronic obstructive pulmonary disease, to 
include asthma.  A review of the claims file shows that the 
requested development has been accomplished.  


FINDINGS OF FACT

The record reveals that the veteran is diagnosed as having 
chronic obstructive pulmonary disease (COPD) and the evidence 
shows that he has a history of asthma; however, there is no 
medical opinion that links the current diagnosis of COPD, to 
include asthma, to the veteran's period of service.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease, to include asthma, was 
not incurred in or aggravated by the veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to service connection 
for the disability on appeal in October 2001, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
that the service connection claim is granted.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
a correspondence that properly notified him of VCAA and VA's 
duty to assist, in October 2001, prior to the RO's initial 
unfavorable decision, dated in January 2002.  

The Board concludes that the discussion contained in the 
October 2001 correspondence informed the veteran of the 
information and evidence necessary to substantiate the claim 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the correspondence 
informed the veteran of the claim that the VARO was 
developing; what the VARO was doing to develop the claim; 
what information and evidence was necessary to substantiate 
the claim; the evidence already received in support of the 
claim; the evidence that VA is responsible for obtaining; and 
the evidence that the veteran was responsible for submitting 
in support of the claim.  

The correspondence specifically informed the veteran of the 
actions he should take in support of the claim, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was also informed to essentially submit 
everything in his possession that would be helpful in 
substantiating the claim.  The veteran was issued a similar 
correspondence in January 2005.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with several opportunities to 
submit evidence and argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  Specifically, VA has 
associated with the claim file the veteran's available 
service medical records, VA examination reports, VA medical 
treatment reports, and non-VA medical treatment records.  The 
veteran has not identified any additional evidence pertinent 
to the claims, which is not already associated with the claim 
file, and there are no additional available records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran maintains that he is entitled to service 
connection for chronic obstructive pulmonary disease (COPD), 
to include asthma.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2005).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records show that on enlistment 
examination, dated in October 1964, the clinical evaluation 
of the lungs and chest was normal.  A service separation 
examination, dated in October 1967, does not include evidence 
of chronic pulmonary disease, to include asthma.  The 
November 1986 service retirement examination shows that the 
veteran complained of shortness of breath and pain/pressure 
in the chest.  It is also noted that the veteran had a 
history of smoking.  He did not indicate that he suffered 
from asthma.  

The pertinent post-service medical records associated with 
the claims file include medical records from M. C. Souza, 
D.O., dated from August 2000 to August 2001; medical records 
from The Miriam Hospital, dated in March 2003; medical 
records from Our Lady of Fatima Hospital, dated in October 
1999; medical records from the Sleep Disorders Center of 
Lifespan Hospitals; dated in February 2003; medical records 
from the University Medicine Foundation, dated from February 
2003 to July 2003; medical records from Kent County Memorial 
Hospital, dated in November 1998; medical records from Rhode 
Island Hospital, dated in December 2003; VA medical treatment 
records, dated from November 2001 to November 2005, and the 
VA examination reports, dated in April 1987 and January 2006.  

On VA examination, dated in April 1987, the veteran's 
respiratory system was normal.  His lungs were normal and the 
examiner stated that there was no wheezing.  He was not 
diagnosed as having COPD or asthma.  

The medical records from J. A. Gosper at Kent County Memorial 
Hospital, dated from December 1996 to April 1999, reveal that 
the veteran has a history of asthma, bronchitis, and 
persistent smoking.  He was diagnosed with recurrent 
asthmatic bronchitis.  These records do not include a medical 
opinion addressing the existence of any relationship between 
asthma and the veteran's period of service

The veteran was admitted to Our Lady of Fatima Hospital in 
October 1999.  The discharge summary report shows that, in 
pertinent part, the veteran has a history of asthma.  He was 
diagnosed as having exacerbation of COPD.  These records do 
not include a medical opinion addressing the existence of any 
relationship between COPD and the veteran's period of service

The VA medical treatment records also reveal that the veteran 
is diagnosed as having COPD.  These records also show that 
the veteran has many pulmonary issues.  The September 2003 
medical report shows that the veteran stated that he 
experienced problems with breathing in 1995 when he was 
hospitalized for pneumonia and that he was hospitalized 5 or 
6 times for pneumonia.  The VA medical treatment records do 
not include a medical opinion addressing the existence of any 
relationship between COPD and the veteran's period of service

Only one medical record, the January 2006 VA examination 
report, includes a medical opinion addressing the existence 
of a relationship between COPD and the veteran's period of 
service.  

On VA examination, dated in January 2006, the veteran stated 
that he has had shortness of breath for ten years and that 
the shortness of breath is worse on exertion.  The examiner 
reported that the veteran stated that he did not have a 
breathing problem during his period of service.  The veteran 
gave a history of tobacco use, although he stopped smoking 
one and a half week prior to the examination.  On physical 
examination, there were quiet breath sounds on evaluation of 
the lungs, but no weakness.  The diagnostic studies revealed 
a pattern of pulmonary function abnormality which is 
consistent with COPD.  

The examiner concluded that the veteran's shortness of breath 
is undoubtedly due to COPD and that in view of the veteran's 
history of smoking, the COPD is likely the result of the 
cigarette use.  The examiner did not relate the findings of 
COPD to the veteran's period of service.  

In view of the foregoing evidence, law and regulations, the 
Board determines that the requirements for entitlement to 
service connection for COPD, to include asthma, have not been 
met.  The Board observes that the evidence of record shows 
that the veteran complained of shortness of breath during 
service and the post-service medical records reveal that the 
veteran suffers from COPD.  However, the requirements for 
entitlement to service connection are not met due to the 
absence of evidence showing that the current diagnosis of 
COPD is related to the in-service complaints of shortness of 
breath or otherwise related to the veteran's period of 
service.  

The Board also observes the veteran's contention that he 
currently suffers from a current diagnosis of asthma that is 
related to his period of service.  While the evidence shows 
that the veteran has a history of asthma; the evidence does 
not include a medical opinion that tends to link any current 
diagnosis of asthma to the veteran's period of service.  

As a reminder, in addition to the evidence of record that 
shows that the veteran suffers from a current disability or 
disease, the evidence must also show that there is a 
relationship or link between the current disability or 
disease and the veteran's period of service.  During the 
January 2006 examination, the examiner expressly stated that 
COPD was likely due to the veteran's history of cigarette 
use.  The veteran has not submitted evidence or information 
of any kind that would contradict the examiner's opinion.  

The Board notes that for claims received by VA after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  Therefore, event if it were established that 
the veteran's current COPD is the result of cigarette smoking 
in service, service connection would be prohibited as this 
claim was filed after June 1998.  See 38 C.F.R. § 3.303.

As a final note, the Board points out that the veteran was 
informed of the requirements necessary to establish service 
connection and the evidence that would help to substantiate 
his claim in October 2001 and January 2005.  To date, he has 
not submitted the requisite evidence.  The Board concludes 
that in the absence of the requisite medical opinion, the 
requirements for service connection have not been met.  Thus, 
the Board must deny the claim.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a current diagnosis 
of COPD, to include asthma, which is related to his period of 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for COPD, to include 
asthma.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 


instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include asthma, is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


